Villager Constr., Inc. v Erie Ins. Co. (2022 NY Slip Op 04882)





Villager Constr., Inc. v Erie Ins. Co.


2022 NY Slip Op 04882


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., NEMOYER, WINSLOW, AND BANNISTER, JJ.


1065/20 CA 19-01805

[*1]VILLAGER CONSTRUCTION, INC., AND AMERICAN ALTERNATIVE INSURANCE CORPORATION, PLAINTIFFS-RESPONDENTS,
vERIE INSURANCE COMPANY, DEFENDANT-APPELLANT. 


HURWITZ & FINE, P.C., BUFFALO (MICHAEL F. PERLEY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
NICOLETTI SPINNER RYAN GULINO PINTER LLP, NEW YORK CITY (EDWARD S. BENSON OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (William K. Taylor, J.), entered September 20, 2019. The order and judgment, among other things, denied defendant's motion for summary judgment and granted plaintiffs' motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 4, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court